DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 15JUL2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b),103 rejections previously set forth in the Non-Final Office Action mailed 25AUG2020.
Applicant's arguments filed 15JUL2021 have been fully considered.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separation chamber and filter details) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, a pleated filter is well known in the art. See also HERSEY (US 20080277326) par. [0038].

KIRTS is cited as teaching a primary and secondary separation chamber upstream a filter chamber.
The subject matter of dependent claim 23, previously allowed, is incorporated into independent claim 22 and Applicant’s remarks would have been sufficient to just note that.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Webb (43246) on 23JUL2021.
The application has been amended as follows: 
Claim 22 line(s) 7 amend “The discharge chamber wall” to - - [[T]]the discharge chamber wall- -.
Claim 22 line(s) 8 amend “one or more lateral endwalls” to - - one or more 
Claim 22 line(s) 16 amend “positioned in the floor in or in proximity with the floor” to - - positioned in the floor [[in]] or in proximity with the floor - -.
Claim 24 line(s) 1-2 amend “The partitioned water treatment system of claim 23” to - - The partitioned water treatment system of claim [[23]] 22 - -.
Claim 25 line(s) 1-2 amend “The partitioned water treatment system of claim 23” to - - The partitioned water treatment system of claim [[23]] 22 - -.
Claim 26 line(s) 1-2 amend “The partitioned water treatment system of claim 23” to - - The partitioned water treatment system of claim [[23]] 22 - -.
Claim 26 line(s) 6-7 amend “such as metal, plastic, or fiberglass” to - - selected from the group consisting of metal, plastic, [[or]] and fiberglass - -.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HAPPEL (US 8366923) discloses a storm water treatment vault having a plurality of sediment chambers and a filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777